Citation Nr: 1133057	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  97-17 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by central nervous system ischemic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1963 to January 1996.  He was awarded a Purple Heart, Vietnam Service Medal, and a Vietnam Campaign Medal.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1996 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, which, in pertinent part, denied service connection for central nervous system ischemic changes.  The Veteran's claim file was subsequently transferred to the RO in Waco, Texas.

In August 2006, the Board, in pertinent part, remanded the foregoing issue on appeal for additional development.  In November 2008, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, granting a February 2010 Joint Motion For Remand, the Court, in pertinent part, vacated the Board's decision concerning the denial of service connection for central nervous system ischemic changes, and remanded the case to the Board for further development and readjudication in compliance with directives specified.

This matter was then returned to the Board in October 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has a disability manifested by central nervous system ischemic changes that is etiologically related to his period of active service.  He describes having experienced headaches as early as 1973 to 1974.

A review of his service treatment records reveals that a September 1994 Medical Board Report shows a diagnosis of ischemic central nervous system changes.  It was noted that evaluations with central nervous system imaging and neurology consultation were performed.  A magnetic resonance imaging (MRI) study revealed a few areas of non-specific increased T-2 signal intensity in both the temporal lobe and posterior thalamus that were felt to be possibly related to ischemic episodes.  A carotid ultrasonography showed no occlusive vascular disease.  

A VA examination report dated in April 1997 shows that a computed tomography (CT) scan of the head revealed that intra-cerebral vascular structures exhibited no abnormalities.  The VA examination report indicates that central nervous system ischemia was not found.  Neurologic examination was unremarkable.

A VA examination report dated in October 2006 shows a diagnosis of asymptomatic lacunar infarcts in the left basal ganglia and capsule.  The examiner, however, opined that the current ischemic changes of the brain were less likely than not related to service or had its origin in service, but rather related to a recent light stroke that the Veteran sustained three years earlier.  The examiner stated that he based this opinion upon the findings of the 1997 CT scan of the brain which was normal, and that there was no evidence of ischemic changes in 1997.  

In December 2010, the Board determined that the examiner had not adequately explained the relationship of the current findings, if any, to the inservice ischemic central nervous system changes described in the September 1994 Medical Board report.  The examiner also had not adequately considered the competent lay evidence provided by the Veteran that he had symptoms associated with ischemic changes in service which had continued since then.  Therefore, the issue was remanded so that the Veteran should be afforded an additional VA examination so as to ascertain the etiology of any current central nervous system ischemic changes, with consideration given to the Veteran's inservice diagnoses and his competent lay assertions.  

A VA neurological examination report dated in January 2011 shows that the Veteran's claims file was reviewed by the examiner in conjunction with conducting the examination of the Veteran.  The Veteran reported having developed visual difficulty around 1973 to 1974.  He added that he began having migraine headaches about 20 years ago accompanied by floating bodies and a flashing light type of visual disturbance.  Between 1973 to 1974, he started having intermittent vision loss, dizziness, and nausea.  Not all the episodes were associated with a headache, chest pain, palpitations, or shortness of breath.  He would feel general weakness, but no loss of consciousness.  There was no associated convulsive activity.  There was no associated lateralizing weakness or numbness.  Recent episodes would become stronger and in the last three to four years there were more associated with vertigo.  He had been given a diagnosis of transient ischemic attacks during service.  

Following examination of the Veteran, the examiner indicated that the visual difficulties described dated back more than 20 years.  The examiner further indicated that the Veteran had a history of migraine headaches which the examiner could not distinguish whether the visual disturbances were due to migraine headaches, vascular or dysrhythmic activity in the brain, or vascular scarring in the brain.  Further studies were ordered to identify if there were any significant dysrhythmic activity due to vascular scarring in the brain and to assess his cerebrovascular status and current neurologic difficulties.

An addendum to the January 2011 VA examination report dated in June 2011 shows that an electroencephalogram had not shown any dysrhythmic activity; an MRI scan of the brain had not shown any acute intracranial hemorrhage, midline shift, focal mass, or evidence of major territory acute cerebral infarction; and a magnetic resonance angiogram had shown normal carotid and vertebrobasilar
blood vessels.  The examiner explained that the Veteran had a history of migraine headaches dating back to his service.  Now the visual disturbance as he described might be representing visual or retinal migraines.  The examiner had not found any identifiable structural underlying psychological changes either in the brain or in the circulatory system to the brain which might have been causing symptoms.  The Veteran showed no dysrhythmic activity on the electroencephalogram suggestive of any seizure activity.  The examiner concluded that the symptoms were more likely than not due to retinal migraine which were associated with migrainous process dating back to his service.  The examiner further indicated that the Veteran be evaluated by a retinal specialist to make sure there is no underlying retinal pathology present causing the symptoms.

A review of the Veteran's claims file reveals that the Veteran was not subsequently evaluated by a retinal specialist as directed by the VA examiner in January 2011.  In this regard, the Board finds that this matter must be remanded so that the indicated evaluation may be undertaken.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for an appropriate VA examination by a retinal specialist as directed in the June 2011 Addendum to the January 2011 VA neurological disorders examination report.  The claims file and a copy of this Remand must be made available and reviewed by the examiner.  A discussion of the Veteran's documented medical history and assertions should also be included.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is directed to identify whether the Veteran has any underlying retinal pathology present causing the Veteran's symptoms as described above, to include headaches, floating bodies, visual disturbance, intermittent vision loss, dizziness, and nausea.

The examiner is also asked to comment on whether the Veteran's disability, if present, is separate and distinct from the service-connected bilateral epiphora and cephalic migrane headaches.

If the Veteran has a separate and distinct underlying retinal pathology, the examiner is requested to render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that such disorder was incurred in or aggravated by service.  In offering this assessment, the examiner must discuss the prior medical evidence in detail and reconcile any contradictory evidence.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptoms that he has experienced.  Any opinions expressed must be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim  adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


